Title: From George Washington to Major General William Phillips, 16 August 1778
From: Washington, George
To: Phillips, William


          
            Sir
            Head Quarters White plains 16 Augt 1778
          
          The inclosed packet was sent to me a few days ago by Sr Henry Clinton. I should be
            happy to oblige Sir Henry or yourself in any thing I could do with propriety; but it is
            not in my power to grant the request made by him in this instance, as all matters
            respecting the officers and troops of the Convention are under the immediate direction
            and controul of Congress. I am with due Respect Sir Yr
            most obt & hble servt.
        